      Case 4:19-cv-00474-DCB Document 60 Filed 01/13/21 Page 1 of 1



 1   WO
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   JD Merrick,                                        No. CV-19-00474-TUC-DCB
 8                  Plaintiff,                          ORDER
 9   v.
10   Miguel Ramos, et al.,
11                  Defendants.
12
13          This matter having been referred for a settlement conference, the parties jointly
14   move for a stay of the case management deadlines. The Court finding good cause to
15   continue the deadlines,
16          Accordingly,
17          IT IS ORDERED that the Motion to Stay (Doc. 59) pending settlement is
18   GRANTED.
19          IT IS FURTHER ORERED that if the case is not resolved by settlement, the case
20   management deadlines are extended, to be as follows: expert witness disclosures shall be
21   due 60 days after the settlement conference; discovery shall end 90 days after the settlement
22   conference, and dispositive motions are due 120 days after the settlement conference. In
23   the event the case is not resolved by a dispositive motion, the parties shall file the Joint
24   Pretrial Order within 30 days of the Court’s denial of the dispositive motion.
25          Dated this 13th day of January, 2021.
26
27
28
